Citation Nr: 1210666	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  06-37 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from January 1980 to July 1980. 

This case originally came to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA), regional office (RO) in Nashville, Tennessee.  In August 2010, the Board remanded the issue of entitlement to service connection for a right ankle disorder for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's remand, the Veteran was provided with a VA examination in September 2010 (with an addendum to the examination report prepared in November 2011).  The examiner addressed the issue of whether the Veteran had a current right ankle disability that was directly incurred in service.  In a statement received in January 2012, the Veteran's representative has raised the issue of whether the Veteran's currently diagnosed chronic strain, right ankle, may be related to his service connected residuals of left foot cold injury and residuals of right foot cold injury.  The representative has requested another examination to address this theory of entitlement.  As the record shows ongoing treatment and complaints related to the Veteran's service connected disabilities, and as they involve the same general area of his body as the claimed right ankle condition, the Board agrees that another examination is in order.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b). See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The RO should provide the Veteran with appropriate notice regarding secondary service connection prior to appellate review. 38 U.S.C.A. § 5103(a). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice regarding his claim for secondary service connection, including the provisions of 38 C.F.R. § 3.310.  The Veteran and his representative should be given an opportunity to respond. 

2.  Afford the Veteran a VA examination in order to ascertain the relationship, if any, between his service-connected residuals of left and right foot cold injuries and any current right ankle disability.  The claims folder is to be furnished to the examiner for review.  Following a review of the relevant evidence, the clinical evaluation and any tests that are deemed necessary, the examiner should address the following questions: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any right ankle disability was caused by his service-connected left and right foot cold injury residuals? 

(b) Is it at least as likely as not that the Veteran's service-connected left and right foot cold injury residuals aggravated any current right ankle disability? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition, versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right ankle disability present (i.e., a baseline) before the onset of the aggravation. 

If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why it would be speculative to respond.  The examiner is also requested to provide a rationale for any opinion expressed. 

3.  After completion of any other notice or development indicated by the state of the record, with consideration of all evidence added to the record since the most recent supplemental statement of the case (SSOC), the RO should readjudicate the Veteran's claim.  If the claim remains denied, the RO should issue an appropriate SSOC and provide the Veteran and his representative with an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


